Exhibit 10.14.3

 

AMENDMENT NO. 3 AND LIMITED WAIVER

TO CREDIT AGREEMENT

 

This AMENDMENT NO. 3 AND LIMITED WAIVER TO CREDIT AGREEMENT (this “Amendment”)
is entered into as of February 8, 2006 by and among SAMSONITE CORPORATION, a
Delaware corporation (“U.S. Borrower”), SAMSONITE EUROPE N.V., a Belgian
corporation (“European Borrower”) (U.S. Borrower and European Borrower are
sometimes collectively referred to herein as the “Borrowers” and each
individually as a “Borrower”), the other Credit Parties signatory hereto,
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself, as Agent and as North American Collateral
Agent, and the other Lenders signatory hereto. Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them in Annex A to the Credit Agreement (as hereinafter defined).

 

R E C I T A L S:

 

WHEREAS, Borrowers, the other Credit Parties, the Agent, the North American
Collateral Agent, the Fronting Lender, the European Agent and the Lenders
entered into that certain Credit Agreement dated as of July 31, 2003 (as
amended, supplemented, restated or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”);

 

WHEREAS, Samsonite SAS, a company with limited liability (société par actions
simplifée) organized under the laws of France (“Samsonite France”), created a
wholly-owned subsidiary, Artois Plasturgie SAS, a company with limited liability
(société par actions simplifée) organized under the laws of France (“Artois
Plasturgie”), to which it contributed certain assets relating to the
manufacturing of luggage and plastic products carried out at the site located at
504/520 boulevard Fernand Darchicourt, 62110 Hénin Beaumont, France, and which
subsidiary assumed certain liabilities of Samsonite France, all pursuant to and
in accordance with the terms of that certain Partial Asset Contribution
Agreement, dated as of July 28, 2005, between Samsonite France and Artois
Plasturgie (as in effect and in existence on the date hereof, the “Partial Asset
Contribution Agreement”);

 

WHEREAS, Samsonite France, European Borrower, Artois Plasturgie and HB Group, a
limited liability company organized under the laws of Luxembourg (the
“Purchaser”) entered into that certain Transfer Agreement for the Shares in
Artois Plasturgie resulting in the Take-Over of the Hénin-Beaumont Site, dated
as of July 29, 2005 (as in effect and in existence on the date hereof, the
“Share Purchase Agreement”), pursuant to and in accordance with which, among
other things, Samsonite France has agreed to sell, and the Purchaser has agreed
to purchase, all of the outstanding Stock in Artois Plasturgie and pursuant to
which Samsonite France and European Borrower have agreed to sell, and the
Purchaser has agreed to buy, the Transferred Debt (as defined therein);

 

WHEREAS, pursuant to the Share Purchase Agreement, European Borrower, Samsonite
France, Artois Plasturgie and the Purchaser entered into (i) that certain
Products Manufacturing Agreement, dated as of August 31, 2005 (as in effect and
in existence on the date hereof, the

 

--------------------------------------------------------------------------------


 

“Manufacturing Agreement”), pursuant to and in accordance with which European
Borrower has agreed to grant certain rights to Artois Plasturgie to manufacture
and otherwise complete the production of certain products for European Borrower,
which products European Borrower has agreed to order and purchase in accordance
with the terms thereof; (ii) that certain No-Name Products Manufacturing
Agreement, dated as of August 31, 2005 (as in effect and in existence on the
date hereof, the “No-Name Manufacturing Agreement”), pursuant to and in
accordance with which European Borrower has agreed to grant certain rights to
Artois Plasturgie to manufacture and otherwise complete the production of
certain No-Name Products (as defined therein), (iii) that certain Support
Agreement, dated as of August 31, 2005 (as in effect and in existence on the
date hereof, the “Support Agreement”), pursuant to and in accordance with which
European Borrower has agreed to provide certain Information Services (as defined
therein) to Artois Plasturgie and (iv) that certain Financial Aid Agreement,
dated as of August 31, 2005 (as in effect and in existence on the date hereof,
the “Financial Aid Agreement”), pursuant to and in accordance with which
European Borrower and Samsonite France have agreed to provide to Artois
Plasturgie a subsidy in the amount of EUR 4,000,000, a participative loan in the
amount of EUR 4,228,994 and an advance in the amount EUR1,000,000 (collectively,
the “Financial Aid”).

 

WHEREAS, Borrowers have requested that the Agent and the Requisite Lenders waive
certain Events of Default and amend certain provisions of the Credit Agreement
as set forth herein, upon the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.                                       AMENDMENT. THE CREDIT AGREEMENT IS
HEREBY AMENDED BY REPLACING THE DOLLAR AMOUNT “$7,800,000” APPEARING IN CLAUSE
(IX) OF THE DEFINITION OF THE TERM “EBITDA” WITH THE DOLLAR AMOUNT
“$10,000,000”.


 


2.                                       WAIVER. IMMEDIATELY UPON THE
EFFECTIVENESS OF THIS AMENDMENT, THE AGENT AND THE REQUISITE LENDERS HEREBY
WAIVE:


 


(A)                                  ANY EVENT OF DEFAULT THAT MAY HAVE ARISEN
PURSUANT TO SECTION 8.1(B) OF THE CREDIT AGREEMENT TO THE EXTENT ARISING SOLELY
AS A RESULT OF THE CREATION OF ARTOIS PLASTURGIE BY SAMSONITE FRANCE;


 


(B)                                 ANY EVENT OF DEFAULT THAT MAY HAVE ARISEN
PURSUANT TO SECTION 8.1(B) OF THE CREDIT AGREEMENT TO THE EXTENT ARISING SOLELY
AS A RESULT OF SALE OF STOCK IN ARTOIS PLASTURGIE PURSUANT TO AND IN ACCORDANCE
WITH THE SHARE PURCHASE AGREEMENT;


 


(C)                                  ANY EVENT OF DEFAULT THAT MAY HAVE ARISEN
PURSUANT TO SECTION 8.1(B) OF THE CREDIT AGREEMENT TO THE EXTENT ARISING SOLELY
AS A RESULT OF EUROPEAN BORROWER’S AGREEMENT TO PERFORM ITS OBLIGATIONS SET
FORTH IN THE MANUFACTURING AGREEMENT, THE NO-NAME MANUFACTURING AGREEMENT AND
THE SUPPORT AGREEMENT (AND THE AGENT AND THE REQUISITE LENDERS HEREBY WAIVE
SECTION 6.6 OF THE CREDIT AGREEMENT TO THE EXTENT, AND SOLELY TO THE EXTENT
NECESSARY TO PERMIT EUROPEAN BORROWER TO PERFORM ITS OBLIGATIONS PURSUANT TO AND
IN ACCORDANCE

 

2

--------------------------------------------------------------------------------


 


WITH THE TERMS OF THE MANUFACTURING AGREEMENT, THE NO-NAME MANUFACTURING
AGREEMENT AND THE SUPPORT AGREEMENT); AND


 


(D)                                 ANY EVENT OF DEFAULT THAT MAY HAVE ARISEN
PURSUANT TO SECTION 8.1(B) OF THE CREDIT AGREEMENT TO THE EXTENT ARISING SOLELY
AS A RESULT OF EUROPEAN BORROWER’S AND SAMSONITE FRANCE’S PROVIDING THE
FINANCIAL AID TO ARTOIS PLASTURGIE PURSUANT TO AND IN ACCORDANCE WITH THE TERMS
OF THE FINANCIAL AID AGREEMENT.


 


3.                                       CONDITIONS TO EFFECTIVENESS. THIS
AMENDMENT SHALL BE EFFECTIVE ON THE DATE ON WHICH THIS AMENDMENT SHALL HAVE BEEN
DULY EXECUTED AND DELIVERED BY THE BORROWERS, EACH OTHER CREDIT PARTY PARTY
HERETO, THE AGENT AND THE REQUISITE LENDERS.


 


4.                                       REPRESENTATIONS AND WARRANTIES. IN
ORDER TO INDUCE THE AGENT AND THE LENDERS TO ENTER INTO THIS AMENDMENT, THE
BORROWERS AND EACH OTHER CREDIT PARTY REPRESENTS AND WARRANTS TO THE AGENT AND
EACH LENDER (WHICH REPRESENTATIONS AND WARRANTIES SHALL SURVIVE THE EXECUTION
AND DELIVERY OF THIS AMENDMENT), THAT:


 


(A)                                  THIS AMENDMENT IS A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH CREDIT PARTY ENFORCEABLE AGAINST SUCH CREDIT PARTY IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE SUBJECT TO
(I) THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAW AFFECTING CREDITORS’ RIGHTS GENERALLY AND (II) GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW);


 


(B)                                 UPON THE EFFECTIVENESS OF THIS AMENDMENT,
ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT AND
IN THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE WHICH SPEAK EXPRESSLY ONLY AS OF
AN EARLIER DATE) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF THE EFFECTIVENESS OF THIS AMENDMENT AFTER GIVING EFFECT TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY; AND


 


(C)                                  NO DEFAULT OR EVENT OF DEFAULT EXISTS OR
WILL RESULT AFTER GIVING EFFECT TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


5.                                       MISCELLANEOUS.


 


5.1                                 EFFECT; RATIFICATION.


 


(A)                                  EXCEPT AS SPECIFICALLY SET FORTH ABOVE, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.


 


(B)                                 THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF
THE AGENT OR ANY LENDER UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT,
NOR CONSTITUTE AMENDMENT OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.

 

3

--------------------------------------------------------------------------------


 


(C)                                  EACH CREDIT PARTY ACKNOWLEDGES AND AGREES
THAT THE WAIVERS SET FORTH HEREIN ARE EFFECTIVE SOLELY FOR THE PURPOSES SET
FORTH HEREIN AND THAT THE EXECUTION AND DELIVERY BY THE AGENT AND THE REQUISITE
LENDERS OF THIS AMENDMENT SHALL NOT BE DEEMED (I) EXCEPT AS EXPRESSLY PROVIDED
IN THIS AMENDMENT, TO BE A CONSENT TO ANY WAIVER, AMENDMENT OR MODIFICATION OF
ANY TERM OR CONDITION OF THE CREDIT AGREEMENT OR OF ANY OTHER LOAN DOCUMENT,
(II) TO CREATE A COURSE OF DEALING OR OTHERWISE OBLIGATE THE AGENT OR THE
LENDERS TO FORBEAR, WAIVE, CONSENT OR EXECUTE SIMILAR AMENDMENTS UNDER THE SAME
OR SIMILAR CIRCUMSTANCES IN THE FUTURE, OR (III) TO AMEND, PREJUDICE, RELINQUISH
OR IMPAIR ANY RIGHT OF THE AGENT OR THE LENDERS TO RECEIVE ANY INDEMNITY OR
SIMILAR PAYMENT FROM ANY PERSON OR ENTITY AS A RESULT OF ANY MATTER ARISING FROM
OR RELATING TO THIS AMENDMENT.


 


6.                                       COUNTERPARTS AND SIGNATURES BY FAX.
THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH SUCH
COUNTERPART CONSTITUTING AN ORIGINAL BUT ALL TOGETHER ONE AND THE SAME
INSTRUMENT. ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS AMENDMENT BY
FAX SHALL ALSO DELIVER AN ORIGINAL EXECUTED COUNTERPART, BUT THE FAILURE TO DO
SO SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY OR BINDING EFFECT OF THIS
AMENDMENT.


 


7.                                       SEVERABILITY. IN CASE ANY PROVISION IN
OR OBLIGATION UNDER THIS AMENDMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY JURISDICTION, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OR OBLIGATIONS, OR OF SUCH PROVISION OR OBLIGATION IN ANY OTHER
JURISDICTION, SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


8.                                       COSTS AND EXPENSES. BORROWERS AGREE TO
REIMBURSE THE AGENT FOR ALL REASONABLE FEES, COSTS AND EXPENSES, INCLUDING THE
REASONABLE FEES, COSTS AND EXPENSES OF COUNSEL OR OTHER ADVISORS FOR ADVICE,
ASSISTANCE, OR OTHER REPRESENTATION IN CONNECTION WITH THIS AMENDMENT.


 


9.                                       LOAN DOCUMENT. THIS AMENDMENT SHALL BE
DEEMED TO BE A LOAN DOCUMENT.


 


10.                                 REAFFIRMATION. EACH OF THE CREDIT PARTIES
SIGNATORY HERETO AS GUARANTOR HEREBY ACKNOWLEDGES AND REAFFIRMS ALL OF ITS
OBLIGATIONS AND UNDERTAKINGS UNDER EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY AND ACKNOWLEDGES AND AGREES THAT SUBSEQUENT TO, AND AFTER TAKING ACCOUNT
OF THE PROVISIONS OF THIS AMENDMENT, EACH SUCH LOAN DOCUMENT IS AND SHALL REMAIN
IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS THEREOF.


 


11.                                 GOVERNING LAW. THIS WAIVER AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 

<Signature Pages Follow>

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

BORROWERS

 

 

 

 

SAMSONITE CORPORATION

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

SAMSONITE EUROPE N.V.

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

AGENTS AND LENDERS

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION, as Agent, North American

 

 

Collateral Agent and a Lender

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Duly Authorized Signatory

 

 

 

 

 

 

KBC BANK NV

 

 

 

as European Agent, Fronting Lender and a Lender

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

SIGNATURE PAGE TO THE HÉNIN-BEAUMONT AMENDMENT

TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrowers.

 

 

C.V. HOLDINGS, INC.

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

SAMSONITE COMPANY STORES, INC.

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

SC INTERNATIONAL HOLDINGS C.V.

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

MCGREGOR II, LLC

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

SC DENMARK APS

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

SIGNATURE PAGE TO THE HÉNIN-BEAUMONT AMENDMENT

TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------